DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 04/14/2022. Claims 1-2, 4-9, 13-15 are amended. Claim 3 is cancelled. Claims 1-2, 4-15 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the title.
Allowable Subject Matter
Claims 1-2, 4-15 are allowed.
As of claim 1, the closest prior art Maes (US 2017/0261846 A1) teaches a safety detection system having the optical axis of the detection sensor (7) or camera and the optical axis of the light from the detection light source (12) are made the same or even identical in a detection sub-system. In a first embodiment of said detection subsystem, this is achieved by using an optical component such as for beam splitting of the detection light (18) and reflected detection light (19). FIG. 2 shows such a detection subsystem (36) with the detection light source (4), detection sensor (7) or camera and a beam splitter (30). The irradiated detection light (31) that is irradiated by the detection light source (4) is reflected internally in the beam splitter (30) on a partially reflective surface (34). The reflected detection light (19) that was reflected back from an object or the projecting surface (20) will enter the beam splitter and will partially (32) hit on the detection sensor or camera and partially be reflected (33) to the detection light source (4). The amount of reflection depends on the specific implementation of the beam splitter (30). Maes does not anticipate or render obvious, alone or in combination, a sensor holder that holds the sensor; and an optical part enclosure that holds the light modulator, wherein the projection system includes a lens barrel which accommodates a lens and through which the light modulated by the light modulator passes, the lens barrel is held by the projector enclosure via a lens barrel holder, the sensor holder is held by the lens barrel holder, the lens barrel holder is held by the optical part enclosure, and the sensor holder has a cantilever structure held by the lens barrel holder.
Claims 2-6, 12, 14-15 are allowed as being dependent on claim 1.
As of claim 7, the closest prior art Maes (US 2017/0261846 A1) teaches a safety detection system having the optical axis of the detection sensor (7) or camera and the optical axis of the light from the detection light source (12) are made the same or even identical in a detection sub-system. In a first embodiment of said detection subsystem, this is achieved by using an optical component such as for beam splitting of the detection light (18) and reflected detection light (19). FIG. 2 shows such a detection subsystem (36) with the detection light source (4), detection sensor (7) or camera and a beam splitter (30). The irradiated detection light (31) that is irradiated by the detection light source (4) is reflected internally in the beam splitter (30) on a partially reflective surface (34). The reflected detection light (19) that was reflected back from an object or the projecting surface (20) will enter the beam splitter and will partially (32) hit on the detection sensor or camera and partially be reflected (33) to the detection light source (4). The amount of reflection depends on the specific implementation of the beam splitter (30). Maes does not anticipate or render obvious, alone or in combination, a sensor holder that holds the sensor; and an optical part enclosure that holds the light modulator, wherein the projection system includes a lens barrel which accommodates a lens and through which the light modulated by the light modulator passes, the lens barrel is held by the projector enclosure via a lens barrel holder, the sensor holder is held by the lens barrel holder, and the lens barrel holder is held by the optical part enclosure, and wherein the sensor holder includes a first sensor holding member that holds the sensor, and a second sensor holding member that holds the first sensor holding member, and the second sensor holding member is held by the lens barrel holder.
Claims 8-11 are allowed as being dependent on claim 7.
As of claim 13, the closest prior art Maes (US 2017/0261846 A1) teaches a safety detection system having the optical axis of the detection sensor (7) or camera and the optical axis of the light from the detection light source (12) are made the same or even identical in a detection sub-system. In a first embodiment of said detection subsystem, this is achieved by using an optical component such as for beam splitting of the detection light (18) and reflected detection light (19). FIG. 2 shows such a detection subsystem (36) with the detection light source (4), detection sensor (7) or camera and a beam splitter (30). The irradiated detection light (31) that is irradiated by the detection light source (4) is reflected internally in the beam splitter (30) on a partially reflective surface (34). The reflected detection light (19) that was reflected back from an object or the projecting surface (20) will enter the beam splitter and will partially (32) hit on the detection sensor or camera and partially be reflected (33) to the detection light source (4). The amount of reflection depends on the specific implementation of the beam splitter (30). Maes does not anticipate or render obvious, alone or in combination, a sensor holder that holds the sensor; and an optical part enclosure that holds the light modulator, wherein the projection system includes a lens barrel which accommodates a lens and through which the light modulated by the light modulator passes, the lens barrel is held by the projector enclosure via a lens barrel holder, the sensor holder is held by the lens barrel holder, and the lens barrel holder is held by the optical part enclosure, and wherein the sensor holder includes a first section connected to the lens barrel holder, a second section to which the sensor is connected, and a connection section that connects the first section and the second section to each other, and a width of the first section is greater than a width of the connection section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art NOZAKI et al. (US 20160191874 A1) teaches a projection device which includes: a plate shaped member that is thermally conductive; a light emitting element that is disposed upon the plate shaped member and emits light; a bending member that bends light from the light emitting element into an orientation parallel to the plate shaped member; a modulation element that modulates light bent by the bending member; and a polarized light separation element that bends light modulated by the modulation element into an orientation going away from the plate shaped member;
- Prior Art Chou (US 10527756 B2) teaches a plastic lens element which includes an optical effective portion and a lens peripheral portion in order from a central axis to an edge of the plastic lens element. The lens peripheral portion surrounds the optical effective portion and includes a plurality of curve-shaped strip structures. Each of the curve-shaped strip structures is located and extended along a radial direction of the central axis. Each of the curve-shaped strip structures is curved in a concave form. The curve-shaped strip structures are prearranged in a circumferential direction of the central axis and around the optical effective portion. The curve-shaped strip structures are not directly connected to the optical effective portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882